Title: To James Madison from Robert Montgomery, 3 July 1808
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 3 July 1808.

My last respects was under the 28th. ultimo.  Little has occurred in affairs of the United States Since that date; but every moment is replete with important events in the affairs of Spain.  The French have thier headquarters in Madrid from Whence several divisions have gone out in Order to Subjugate this Country.  My last mentioned that they had been defeated at Zaragosa, &c but the Paper inclosed will tell you more.  That at Valencia and Andalusia May be depended on.  With much respect I have the honor to be Sir Your Obedient huml. Sert.

Robt. Montgomery

